May30, 2013 Securities an Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Dreyfus Institutional Preferred Money Market Funds - Dreyfus Institutional Preferred Money Market Fund - Dreyfus Institutional Preferred Plus Money Market Fund File No. 811-8211 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced Fund for the Annual period ended March 31, 2013. Please direct any questions or comments to the attention of the undersigned at (212) 922-6858. Thanks you. Very truly yours, /s/Monica Giron Monica Giron Paralegal
